Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered October 9, 1984, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On January 5, 1984, at 1:00 a.m., taxi driver Francis Rooney *704was radioed to pick up a fare at the Truville Bar in Far Rockaway, Queens. A man, later identified as the defendant, entered the taxi on the front passenger side. The defendant was unclear as to where he wanted to go. After Rooney advised the defendant that he would have to pay his fare in advance, a struggle ensued which eventuated in Rooney being forced out of the taxi. The defendant thereupon drove off in the taxi. Other taxi drivers who had been notified of the incident pursued Rooney’s cab until it crashed into a building. The taxi drivers held the defendant until the police arrived.
The evidence adduced at trial was sufficient to establish the essential elements of the crime beyond a reasonable doubt, including the finding that the defendant had acted with the intent to "deprive” or "appropriate” the cab (see, Penal Law § 155.00; People v Jennings, 69 NY2d 103; People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Bracey, 41 NY2d 296).
Inasmuch as the sentencing court had before it ample documentation to connect the defendant with the prior criminal incidents attributable to him, the adjudication of the defendant as a persistent felony offender was proper.
We have considered the defendant’s remaining contentions and find them to be without merit. Manganó, J. P., Bracken, Weinstein and Rubin, JJ., concur.